609 F.2d 1162
UNITED STATES of America, Plaintiff-Appellant,v.Antonio SANTIA-MANRIQUEZ and Alfredo Santiago-Rodriguez,Defendants-Appellees.
No. 78-2940.
United States Court of Appeals,Fifth Circuit.
Jan. 15, 1980.

LeRoy M. Jahn, Asst. U. S. Atty., San Antonio, Tex., for plaintiff-appellant.
Lawrence L. Barber, Jr., Monahans, Tex., for Santia-Manriquez.
Jerry McGowen, III, Pecos, Tex., for Santiago-Rodriguez.
Appeals from the United States District Court for the Western District of Texas.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
ON PETITION FOR REHEARING
PER CURIAM:


1
The Government has pointed out that United States v. McInnis, 601 F.2d 1319, 1323 (5th Cir. 1979), reached a different conclusion than our original opinion in this case, 603 F.2d 575, 577 & n.1 (5th Cir. 1979) (per curiam), on whether the thirty-day period during which the Government must file a notice of appeal under Fed.R.App.P. 4(b) begins as of the date of an oral order or as of the date of the written order.


2
Accordingly, we delete the last two sentences of the first paragraph of the opinion and footnote one.  In their place, the following sentences should be inserted at the end of the first paragraph: "On October 4, 1978, the district court handed down a written order embodying its July 28 verbal order, so both appeals are timely under Fed.R.App.P. 4(b).  United States v. McInnis, 601 F.2d 1319, 1323 (5th Cir. 1979).  We find the district court's ruling to be correct and affirm."